Case 1:20-cv-03962-LJL Document 75-8 Filed 09/08/20 Page 1 of 8




              Exhibit H
         Case 1:20-cv-03962-LJL Document 75-8 Filed 09/08/20 Page 2 of 8




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 PAUL CULBERTSON, KATHY NEAL,
 KELLY ALLISON-PICKERING, JESSICA                    Case No.: 1:20-cv-3962-LJL (lead case)
 HAIMAN, ALEXANDER CABOT, BRIANA
 JULIUS, NICHELLE NEWLAND,                           Consolidated with
 BERNADETTE NOLEN and ALEXANDRIA                     Case No.: 1:20-cv-4129-LJL
 POLICHENA, individually and on behalf of all        Case No.: 1:20-cv-4077-LJL
 others similarly situated,                          Case No.: 1:20-cv-4362-LJL
                                                     Case No.: 1:20-cv-5070-LJL
                              Plaintiffs,

        v.

 DELOITTE CONSULTING LLP,

                              Defendant.


                    DECLARATION OF TIFFANY MARKO YIATRAS
                   IN SUPPORT OF MOTION FOR $332,170(172)
                            ,17(5,0&/$66&2816(/
       I, Tiffany Marko Yiatras, do hereby declare:

       1.      I am over the age of eighteen years and not a party to the action herein. I make this

Declaration of my own personal knowledge. If called upon to testify, I could and would testify

competently to the truth of the matters stated herein.

       2.      I am admitted and licensed to practice law in the States of Illinois and Missouri.

       3.      I am member of the law firm of Consumer Protection Legal, LLC. I submit this

declaration in support of Plaintiff’s Motion for Class Certification.

       4.      I am member of The National Trial Lawyers’ Top 100; The National Trial Lawyers’

Top 40 Under 40; and The National Trial Lawyers’ Class Action Trial Lawyers Top 25.

                                            EXPERIENCE

       5.      I have been engaged in the representation of plaintiffs in class action lawsuits in the


                                                 1
          Case 1:20-cv-03962-LJL Document 75-8 Filed 09/08/20 Page 3 of 8




fields of consumer protection, including actions pending against financial institutions and banks.

I have been appointed as class counsel in multiple class action cases in both federal and state court

cases.

         6.     I have successfully prosecuted and obtained significant recoveries in numerous

class action lawsuits, including:

         (a) In re: TD Bank, N.A. Debit Card Overdraft Fee Litigation, MDL 2613, Case No. 6:15-

MN-2613-BHH (Ms. Yiatras was appointed Class Counsel in this Multi-District litigation

involving TD Bank’s overdraft fee practices that resulted in a class settlement that was

preliminarily and finally approved in the District of South Carolina.);

         (b) In re: Bank of America Credit Protection Marketing & Sales Practices Litigation, MDL

No. 2269, Case No. 11-md-2269 (ND. Cal.) (Tiffany M. Yiatras, through her previous firm, was

appointed Class Counsel for settlement purposes and was an active participant of the Plaintiffs’

Executive Committee in this Multi-District litigation involving Bank of America’s marketing and

sales practices relating to its debt suspension/debt cancellation product Credit Protection. Ms.

Yiatras also served as part of the Expert Sub-Committee and the Legal Writing Subcommittee.)

         (c) Esslinger, et al. v. HSBC Bank Nevada, N.A., et al., Case No. 2-10-cv-03213-BMS (ED.

Pa.) (Tiffany M. Yiatras acted as Class Counsel in this nationwide litigation involving HSBC’s

marketing and sales practices related to its debt suspension/debt cancellation products.);

         (d) Hive, L.C., d/b/a The Hive, et al. v. Aspen Waste Systems of Missouri, Inc., (Tiffany M.

Yiatras was appointed Co-Lead Counsel in a state court class action against Aspen Waste

Management of Missouri’s regarding its practice of charging customers an overweight charge

based on the use of unregulated scales.);

         (e) Tucker v. Papa Johns’ International, Inc., et al., Case No. 16-L-49 (Tiffany M. Yiatras



                                                  2
          Case 1:20-cv-03962-LJL Document 75-8 Filed 09/08/20 Page 4 of 8




was appointed Co-Lead Counsel in a state court class action against Papa John’s International, Inc.

regarding its practice of improperly charging sales tax on delivery fees to Illinois residents that

was resolved in a class settlement that was preliminarily and finally approved in Madison County,

Illinois.);

        (f) Griggs v. Walgreen Co., d/b/a Walgreens, et al., Case No. 11-L-685, Circuit Court of

the Twentieth Judicial Court, St. Clair County, Illinois (Tiffany M. Yiatras was appointed Co-Lead

Counsel in a state court class action against Walgreen Co., d/b/a Walgreens regarding its practice

of overcharging for a copy a customer’s pharmacy records that resulted in a class settlement that

was preliminarily and finally approved in St. Clair County, Illinois.).

        Ms. Yiatras was recently appointed interim lead counsel in In re: TikTok Inc. Data Privacy

Litigation, Case No. 3:20-cv-00457 until such time as the MDL proceedings in the litigation are

resolved and the matters are consolidated in the transferee forum or denial of the pending JPML

motion (“JPML Resolution”). On August 4, 2020, the JPML Panel ordered transfer of the ten

actions to the Northern District of Illinois for coordinated or consolidated pretrial proceedings.

        I declare under penalty of perjury that the foregoing declaration is true and correct to the

best of my knowledge.

        Executed this 27th day of August, 2020, at Saint Louis, Missouri.

                                                            /s/ Tiffany Marko Yiatras
                                                         TIFFANY MARKO YIATRAS




                                                 3
Case 1:20-cv-03962-LJL Document 75-8 Filed 09/08/20 Page 5 of 8




               Exhibit 1
         Case 1:20-cv-03962-LJL Document 75-8 Filed 09/08/20 Page 6 of 8




CONSUMER PROTECTION LEGAL, LLC
Consumer Protection Legal, LLC is a plaintiff litigation firm with an office in Saint Louis County,
Missouri. The firm focuses its practice on consumer protection litigation, with a particular focus
on class action lawsuits.

Tiffany M. Yiatras has helped achieve more than $127 million in recoveries on behalf of her
clients. These results are both nationally recognized settlements on behalf of thousands of injured
clients.

The successful track record of Tiffany M. Yiatras stems from her commitment to the achievement
of the greatest possible result for her clients.

Recognition of her success has been demonstrated in the appointment of Tiffany M. Yiatras as Co-
Lead and as an Executive Committee member in highly recognized national cases.

                         CONSUMER PROTECTION LITIGATION

        Tiffany M. Yiatras has represented plaintiffs nationwide in a variety of complex consumer
class actions. Ms. Yiatras has taken the leading role or provided significant support to those in a
leading role in many large state and federal consumer protection class action cases throughout the
nation. Examples of current and prior cases include:

x   In re: Bank of America Credit Protection Marketing & Sales Practices Litigation - MDL
    No. 2269. Tiffany M. Yiatras, through her previous firm, was an active participant of the
    Plaintiffs’ Executive Committee in this Multi-District litigation involving Bank of America’s
    marketing and sales practices relating to its debt suspension/debt cancellation product Credit
    Protection. In addition to her work on the Plaintiffs’ Executive Committee, she served as part
    of the Expert Sub-Committee and the Legal Writing Subcommittee.

x   Esslinger, et al. v. HSBC Bank Nevada, N.A., et al., Case No. 2-10-cv-03213-BMS. Tiffany
    M. Yiatras acted as Class Counsel in this nationwide litigation involving HSBC’s marketing
    and sales practices related to its debt suspension/debt cancellation products. Ms. Yiatras was
    heavily involved in the drafting of key motions and memoranda throughout the case. She was
    also part of the document review team and the mediation team, which ultimately resulted in a
    nationwide settlement approved by the United States District Court for the Eastern District of
    Pennsylvania. Ms. Yiatras played a significant role in the drafting of the settlement agreement,
    the preliminary approval motion, and documentation in support.

x   MDL No. 2217 - In re: Discover Payment Protection Plan Marketing and Sales Practices
    Litigation. Tiffany M. Yiatras was involved in the drafting of multiple motions and
    memoranda throughout the case. In addition, Ms. Yiatras was part of the document review
    team and the mediation team, which resulted in a multimillion dollar settlement on behalf of
    the class. The settlement was finally approved in the Northern District of Illinois.


                                                 1
          Case 1:20-cv-03962-LJL Document 75-8 Filed 09/08/20 Page 7 of 8




x   Hive, L.C., d/b/a The Hive, et al. v. Aspen Waste Systems of Missouri, Inc., Tiffany M.
    Yiatras was appointed Co-Lead Counsel in a state court class action against Aspen Waste
    Management of Missouri’s regarding its practice of charging customers an overweight charge
    based on the use of unregulated scales that was resolved by way of class settlement that was
    preliminarily and finally approved in the City of St. Louis.

x   Tucker v. Papa Johns’ International, Inc., et al. Tiffany M. Yiatras was appointed Co-Lead
    Counsel in a state court class action against Papa John’s International, Inc. regarding its
    practice of improperly charging sales tax on delivery fees to Illinois residents that was resolved
    in a class settlement that was preliminarily and finally approved in Madison County, Illinois.

x   In Re: TD Bank, N.A., Debit Card Overdraft Fee Litigation, MDL No. 2613. Ms. Yiatras
    was appointed Class Counsel in this Multi-District litigation involving TD Bank’s overdraft
    fee practices that resulted in a class settlement that was preliminarily and finally approved in
    the District of South Carolina.

x   Griggs v. Walgreen Co., d/b/a Walgreens, et al., Case No. 11-L-685, Circuit Court of the
    Twentieth Judicial Court, St. Clair County, Illinois. Tiffany M. Yiatras was appointed Co-
    Lead Counsel in a state court class action against Walgreen Co., d/b/a Walgreens regarding its
    practice of overcharging for a copy a customer’s pharmacy records that resulted in a class
    settlement that was preliminarily and finally approved in St. Clair County, Illinois.

x   In re: TikTok Inc. Data Privacy Litigation. Ms. Yiatras was recently appointed interim lead
    counsel in In re: TikTok Inc. Data Privacy Litigation, Case No. 3:20-cv-00457 until such time
    as the MDL proceedings in the litigation are resolved and the matters are consolidated in the
    transferee forum or denial of the pending JPML motion (“JPML Resolution”). On August 4,
    2020, the JPML Panel ordered transfer of the ten actions to the Northern District of Illinois for
    coordinated or consolidated pretrial proceedings.


                           INDIVIDUAL ATTORNEY BIOGRAPHY

       TIFFANY M. YIATRAS, born in Godfrey, Illinois, graduated cum laude with a Bachelor
of Social Work from Missouri State University in 2002. She earned a Juris Doctor degree from
Saint Louis University School of Law in 2005. Of note, she received Saint Louis University
School of Law’s Pro Bono Legal Services Award in 2005, earned an A+ in Advanced Legal
Research, and earned a 161 on the Multistate Bar Exam.

Ms. Yiatras became a member of the Illinois Bar in 2005 and the Missouri Bar in 2006. She was
admitted to practice before the United States District Court for the Southern District of Illinois in
2005, the United States District Court for the Eastern District of Arkansas in 2008, the United
States District Court for the Western District of Arkansas in 2008, the United States District Court,
Eastern District of Missouri in 2010, and the United States District Court for the Northern District
of Illinois in 2010, the United States Court of Appeals for the Third Circuit in 2013, and the United
States Court of Appeals for the Ninth Circuit in 2013.


                                                  2
         Case 1:20-cv-03962-LJL Document 75-8 Filed 09/08/20 Page 8 of 8




Ms. Yiatras concentrates her practice in the areas of consumer protection class actions. She has
taken/defended over 100 pharmaceutical product liability cases, both lay and expert. Litigated
multiple consumer protection class action cases, which have resulted in multi-million dollar
settlements to millions of class members, from inception of the cases through final approval, which
included signing up new cases, identifying and investigating the claims, maintaining client contact,
drafting complaints, negotiating deals with competing law firms, preparing JPML pleadings,
drafting oppositions to motion to dismiss, drafting discovery requests and discovery responses,
drafting subpoenas, reviewing documents, drafting mediation briefs, drafting formal settlement
agreements and exhibits thereto, engaging in confirmatory discovery, drafting preliminary
approval pleadings, drafting final approval pleadings, and obtaining final approval.




                                                 3
